Citation Nr: 0836791	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for chronic acne 
vulgaris, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty until March 1981, when he 
retired with more than twenty years of service. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for acne 
vulgaris with a noncompensable evaluation effective October 
23, 2003.  The evaluation was increased to 10 percent from 
that date by the October 2005 statement of the case.


FINDING OF FACT

The veteran's chronic acne affects less than forty percent of 
the face and neck, but the scarring results in disfigurement.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for acne have been 
more nearly approximated since October 23, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding the distribution of duties in obtaining evidence to 
establish service connection.  A letter advising the veteran 
of the evidence needed to establish a disability rating and 
effective date was issued in March 2006.  This letter also 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher disability rating.  The pertinent rating criteria 
were provided to the veteran in the October 2005 statement of 
the case.  The claim was last readjudicated in May 2006.  

In any event, the appeal arises from the initial award of 
service connection for acne vulgaris.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records, VA examination reports, records from the 
Agent Orange Payment Program, prescription information.  
Moreover, in a June 2006 telephone conversation, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

In this case, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been a very active 
participant in the claim process by submitting medical 
evidence and submitting statements describing the severity of 
his condition and providing argument as to why a higher 
evaluation is warranted.  The veteran's action in this case 
reflects actual knowledge of what is needed to establish a 
higher rating.  In fact, he cited to the regulation regarding 
reasonable doubt in his June 2006 letter.  Thus, the veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's acne vulgaris is currently evaluated under 
Diagnostic Code 7828-7800; a hyphenated diagnostic code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.     
 
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable evaluation.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck warrants a 10 percent evaluation.  Deep acne affecting 
40 percent or more of the face and neck warrants a 30 percent 
evaluation.  A note following this section states that acne 
may alternatively be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805) depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7828 (2007).  The Board notes that Diagnostic Code 7829 for 
chloracne has exactly the same symptomatology contemplated as 
Diagnostic Code 7828.  Thus, regardless of whether the 
veteran's service connected acne is diagnosed as chloracne or 
acne vulgaris, the analysis and subsequent disability rating 
will be the same.  38 C.F.R. § 4.118, Diagnostic Code 7828, 
7829 (2007). 

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of 3 or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement will be rated 
30 percent.  Such disfigurement with one characteristic of 
disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:
      Scar 5 or more inches (13 or more cm.) in length.
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The veteran's March 2004 VA examination indicates that the 
veteran has residual multiple 1-2 mm scars all over his 
forehead and face with similar lesions and hyperpigmentation 
on his back, affecting about 15 percent of his total body 
area.  Photographs of the veteran's head and back were 
provided. 

A February 2005 letter from Dr. O indicates that the veteran 
had extensive tunneling acne and about 50 percent of his face 
was severely involved and 90 percent of his back.  A February 
2005 clinic note dated the same day noted tunneling scars of 
the cheeks, nose and face, as well as several tunneling scars 
and inflammatory papules and nodules of the back.  The neck 
and arms were clear.  In a March 2005 clinic note, Dr. O 
indicates that the veteran's acne was doing extremely well.

The veteran was afforded a VA examination during October 
2005.  The examiner indicated that the veteran's acne 
involved approximately 15 percent of the exposed skin 
(meaning the face and neck) and approximately 40 percent of 
the entire body surface area.  The examiner also indicated 
that the examination of the face, chest, back and abdomen 
revealed several intact pustules as well as erythematous 
papules.  Photographs were also provided with this 
examination.

The examiner also indicated that the veteran had ice pick 
scarring on his face with no pain; no adherence to the 
underlying tissue; and no instability, breakdown, depression, 
or elevation of these scars.  There was no induration, 
inflexibility, loss of range of motion or function.  There 
was no inflammation.  However, there was significant 
distortion of the asymmetry of the exposed skin.  The 
examiner also indicated that there was disfigurement of the 
exposed skin.

The examiner also described the veteran's back and chest as 
having numerous hyperpigmented macules consistent with old 
scarring lesions which were slightly irregular in shape.  
There was no breakdown, ulceration, elevation or depression 
of the back scars and the scars were superficial.  There was 
no adherence to or loss of underlying tissue.  There was no 
inflammation, edema, hypertrophic, or keloidal formation.  
The scars were described as uniformly pigmented.  There was 
no distortion or asymmetry of the exposed skin.  There was no 
induration or inflexibility, loss of range of motion or 
function.  There was no disfigurement from the scars on the 
back.  The examiner indicated that the disfiguring scars 
involved approximately 20 percent of the exposed skin and 
approximately 7 percent of the total body area.  The 
diagnosis provided was acne vulgaris, moderate to severe, 
with secondary ice pick scarring and post inflammatory 
hyperpigmented scarring of the face and back.

A February 2006 clinic note from Dr. N noted multiple and 
large pores on the face with exaggerated skin folds, 
occasional inflammatory papules on the face and evidence of 
scarring behind the left ear.  There were open comedones 
across the face.  A March 2006 clinic note from Dr. W 
indicates that the veteran's acne manifests in scattered 
inflammatory papules and evidence of scarring behind the 
ears.  

Concerning the February 2005 letter from Dr. O, the Board 
notes that although she indicates that 50 percent of his face 
is involved she does not indicate if she is referring to 
scarring or current acne.  In this regard, the clinic note 
from that same day noted only scarring of the cheeks, nose, 
and face, with the inflammatory papules and nodules only 
being noted on the back.  Thus, the Board finds the October 
2005 VA examination report to be more probative regarding the 
percentage involvement of the veteran's face and neck.  

Upon review of the evidence, the Board finds that the 
veteran's acne does not affect 40 percent or more of his 
exposed skin; thus, he is not entitled to the higher 30 
percent disability rating under Diagnostic Code 7828.  

Concerning Diagnostic Code 7800 for disfigurement of the 
head, face, or neck, the Board has reviewed the photographs 
provided with the VA examinations.  The Board notes that the 
RO awarded a 10 percent rating based on abnormal skin 
texture.  However, the examiner also noted hyperpigmentation.  
Review of the photographs provided note some 
hyperpigmentation on the face, although it does not appear 
that such involves six square inches.  The private records 
also mention exaggerated skin folds on the face.  While the 
photographs do not reveal gross distortion or asymmetry, some 
disfigurement is present.  Thus, the Board will resolve all 
doubt in the veteran's favor and find that the level of 
disability more nearly approximates the criteria for a 30 
percent evaluation since the date of claim.  38 C.F.R. § 4.3, 
4.7.  

The evidence does not reflect four or five characteristics of 
disfigurement, tissue loss and asymmetry of two features or 
paired sets of features to warrant an evaluation in excess of 
the 30 percent evaluation being assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a 30 percent rating for chronic acne vulgaris 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.
.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


